KHOUZAM, Judge.
Jorvonni Palmer challenges his conviction and sentence for attempted robbery. We affirm in all respects except to point out a scrivener’s error in the judgment and sentence, which indicates that Palmer pleaded guilty when in fact he was found guilty by a jury. We remand for the correction of this scrivener’s error. See Shuey v. State, 950 So.2d 1285 (Fla. 5th DCA 2007). Palmer does not need to be present for this correction. See id.
Affirmed; remanded with instructions.
BLACK, JJ., and BAUMANN, HERBERT J., JR., Associate Judge, Concur.